

Exhibit 10.35




Vornado Realty Trust
210 Route 4 East
Paramus, NJ 07652-0910
Tel    201 587-1000
Fax    201 587-0600

vnologo.jpg [vnologo.jpg]




May 25, 2018




Glen J. Weiss
XX XXXX XXXXX
XXXXX, XX XXXXX


Dear Glen:


I am very pleased to offer the following terms and conditions of your employment
and compensation with Vornado Realty Trust (“Vornado”) effective as of January
1, 2018 (the “Effective Date”). Unless otherwise defined below, capitalized
terms shall have the meanings assigned such terms in Schedule A attached hereto.


1.     Position. You will continue to be Executive Vice President - Office
Leasing (Head of Office Leasing) of Vornado, and be responsible for such duties
and responsibilities commensurate with your position that are assigned to you.
You will report to Vornado’s President of the New York Division, or such other
person(s) as the Chief Executive Officer of Vornado directs.


2.    Term. Vornado will employ you, and you agree to continue to be employed by
Vornado, upon the terms and conditions provided herein, for a term (the “Initial
Term”) commencing upon the Effective Date and expiring on December 31, 2018. The
Initial Term shall be automatically extended for additional successive periods
of twelve (12) month renewal terms (each a “Renewal Term”) unless either Vornado
or you provides notice to the other of its (or your) intent not to renew the
Initial Term or the then current Renewal Term (as applicable) at least sixty
(60) days prior to the expiration of the Initial Term or the then current
Renewal Term (as applicable). The Initial Term and any Renewal Terms are
referred to herein as the “Term”.


3.    Annual Base Salary/ Bonus/Equity. Your annual base salary is increased
effective as of the Effective Date to $950,000, and will be subject to review
and increase (but not decrease) annually thereafter. Your annual cash bonus for
2018 and thereafter will be no less than $800,000. We will recommend to the
Compensation Committee that you be awarded equity awards each year during the
Term under the Vornado Realty Trust 2010 Omnibus Share Plan or any successor
plan (the “Omnibus Share Plan”) having a combined notional value of not less
than $750,000. Equity awards will be granted in accordance with Vornado policy
as in effect from time to time (current policy is a mix of 50% Restricted LTIP
Units and 50% Appreciation Only LTIP Units).




1



--------------------------------------------------------------------------------




4.    Special One-Time Equity Award. You recently received a one-time award of
Restricted LTIP Units under the Omnibus Share Plan having a notional value of
$500,000. Subject to paragraph 5 below, these LTIP Units are subject to 4-year
“cliff” vesting, provided, however, that vesting of such LTIP Units will be
accelerated pursuant to paragraph 5 below or in the event that you separate from
service with Vornado due to death, Disability, Involuntary Termination or
resignation following a Change in Control of Vornado. Except as set forth
herein, our standard form of Restricted LTIP Unit Agreement will apply to this
one-time award of LTIP Units.


5.    Accelerated Vesting of Equity Awards. Notwithstanding anything contained
herein or in any equity award agreement to the contrary, in the event that you
separate from service with Vornado as a result of an Involuntary Termination or
due to death or Disability, or in the event that you resign from employment
(whether or not for Good Reason) following a Change in Control of Vornado, all
outstanding equity awards which you then hold, including the LTIP Units
referenced in paragraph 4 above or future LTIP Units, as well as other equity
awards previously granted to you or which may in the future be granted to you,
shall thereupon become fully vested. For avoidance of doubt, any such separation
from service shall be considered to be a “Qualified Termination” for purposes of
any Outperformance Plan Award Agreement between you and Vornado or other award
agreement between you and Vornado using such term or a substantially similar
term.


6.    Severance. In the event that you separate from service with Vornado as a
result of an Involuntary Termination, you will, subject to your execution of
Vornado’s standard form of separation and release agreement (which shall be in a
commercially reasonable form) and compliance with the terms and conditions of
paragraphs 7 and 8, receive the following:


(a)    You will be paid, as severance, an amount equal to two times the sum of
(i) your then annual base salary, and (ii) the average of your two most recent
annual cash bonuses. Payment of this severance will be made in a single sum. The
payment will be made with the first pay period coincident with or next following
the effectiveness of such separation and release agreement, provided that if the
review and any revocation period with respect to the separation and release
agreement spans two taxable years, the payment will be made with the later of
the first pay period beginning in the second of such taxable years or the first
pay period after the separation and release agreement becomes effective. You
will not be eligible for severance under any other Vornado severance plan or
policy.


(b)    If you elect continued group coverage pursuant to COBRA, Vornado will
waive (or reimburse you on a monthly basis for) the cost of such coverage to the
extent that such cost exceeds the cost that Vornado charges active employees for
similar coverage, until the earlier of (i) the completion of eighteen (18)
months of COBRA coverage, (ii) the date that you become covered under another
group health plan, or (iii) the date that your COBRA coverage otherwise
terminates. Vornado may modify its obligation to provide such benefit to the
extent reasonably necessary to avoid any penalty or excise taxes imposed on it
under the Patient Protection and Affordable Care Act of 2010, as amended,
provided that it does so in a manner that to the extent possible, as determined
by Vornado in its reasonable discretion, preserves the economic benefit and
original intent of such benefit but does not cause such a penalty or excise tax.


(c)    To the extent that you are covered by Company-provided life insurance as
of your date of termination, Vornado will continue such coverage in effect for
24 months following your


2



--------------------------------------------------------------------------------




date of termination to the same extent as such coverage is provided to
similarly-situated active executives of Vornado, subject to the terms and
conditions of such insurance.


7.    Restrictive Covenants.


(a)     For and in consideration of the payments and benefits set forth in this
letter, you agree that you will not, without the prior written consent of
Vornado, during your employment and for a period of one (1) year immediately
following your termination of employment for any reason (the “Restriction
Period”) engage, anywhere in New York City, in any way, directly or indirectly,
in the commercial real estate business; provided that the foregoing will not
restrict you from having a passive ownership interest of less than five percent
(5%) in any entity or from having a passive ownership interest (regardless of
ownership percentage) in any entity that does not compete, directly or
indirectly, with Vornado.


(b)     You hereby covenant and agree that, at all times during the Restriction
Period, you will not pursue or attempt to develop or to direct to any other
entity any project which Vornado or any of its Affiliates is or was pursuing,
developing or attempting to develop during the period of your employment or
interfere or otherwise compete with any activities of Vornado which you are or
were actively involved in on behalf of Vornado or any of its Affiliates.


(c)     You hereby covenant and agree that, at all times during the Restriction
Period, you will not (i) assist any other person or firm in counseling,
advising, encouraging or soliciting any person that within one (1) year
immediately prior to your separation from service with Vornado was, a tenant of
Vornado or any of its Affiliates (a “Tenant”) to terminate its lease with
Vornado or any of its Affiliates, (ii) contact any Tenant or induce or attempt
to induce or otherwise counsel, advise, encourage or solicit any Tenant to
terminate its lease with Vornado or any of its Affiliates, or (iii) employ or
seek to employ any person who is or was employed by Vornado or any of its
Affiliates within one (1) year immediately prior to your separation from service
with Vornado, or otherwise encourage or entice such person to leave such
employment.


(d)     You acknowledge that the restrictions, prohibitions and other provisions
of this letter agreement are reasonable, fair and equitable in scope, terms and
duration, are necessary to protect the legitimate business interests of Vornado
and its Affiliates and are a material inducement to Vornado to enter into this
letter agreement. It is the intention of you and Vornado that the restrictions
contained in this paragraph 7 be enforceable to the fullest extent permitted by
applicable law. Therefore, to the extent any court of competent jurisdiction
shall determine that any portion of the foregoing restrictions is excessive,
such provision shall not be entirely void, but rather shall be limited or
revised only to the extent necessary to make it enforceable.


(e)     Should you engage in or perform, or threaten to engage in or perform,
either directly or indirectly, any of the acts prohibited by this paragraph 7 or
paragraph 8 below, it is agreed that Vornado shall be entitled to immediately
withhold any payments or benefits to be made to you under this letter agreement
and shall be entitled to full injunctive relief, to be issued by any competent
court of equity, enjoining and restraining you and each and every other person,
firm, organization, association, or corporation concerned therein, from the
continuance of such violative acts. The foregoing remedy available to Vornado
shall not be deemed to limit or prevent the exercise by Vornado of any or all
further rights and remedies which may be available to Vornado hereunder or at
law or in equity.




3



--------------------------------------------------------------------------------




(f)    You agree not to make any defamatory, disparaging or derogatory
statements (whether to an individual, entity, business enterprise, media or
otherwise) concerning Vornado or any of its Affiliates; provided, however, that
nothing contained herein shall preclude you from exercising any protected right
afforded you under applicable law.


(g)    The covenants and restrictions set forth in this paragraph 7 are in
addition to, rather than in substitution of, any other similar covenants or
restrictions you may be subject to under law or pursuant to any other agreement
between you and Vornado or any of its Affiliates, including without limitation
any plan, policy or arrangement of Vornado or any of its Affiliates.


8.    Confidentiality. You agree that:


(a) While working for Vornado, you will develop, acquire, have access to and/or
otherwise have knowledge of Confidential Company Information.


(b) Confidential Company Information is and will continue to be the sole and
exclusive property of Vornado;


(c) You will use Confidential Company Information only in the performance of
your duties for Vornado and its Affiliates. Except in the performance of your
duties for Vornado and its Affiliates, you will not use Confidential Company
Information at any time (during or after your employment with Vornado) for your
personal benefit, for the benefit of any other person, or in any manner adverse
to the interests of Vornado, its Affiliates or their respective tenants or
customers.


(d) You will not disclose Confidential Company Information at any time (during
or after your employment with Vornado) except (x) as such disclosure may be
required or appropriate in connection with your service to Vornado and/or its
Affiliates, or (y) when required to do so by a court of law, by any governmental
agency or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order you to divulge, disclose or make
accessible such information. You agree to provide Vornado advance written notice
of any disclosure pursuant to clause (y) of the preceding sentence and to
cooperate with any efforts by Vornado to limit the extent of such disclosure.
Notwithstanding the foregoing or anything else contained herein to the contrary,
this letter agreement shall not preclude you from disclosing Confidential
Company Information to a governmental body or agency or to a court if and to the
extent that a restriction on such disclosure would limit you from exercising any
protected right afforded you under applicable law.


(e) You will safeguard Confidential Company Information by all reasonable steps
and abide by all policies and procedures of Vornado, its Affiliates and their
respective tenants and customers in effect from time to time regarding storage,
copying, destroying, publication or posting, or handling of such Confidential
Company Information, in whatever medium or format that Confidential Company
Information takes;


(f) You will execute and abide by all confidentiality agreements that Vornado
reasonably requests you to sign or abide by, whether those agreements are for
the benefit of Vornado, its Affiliates or an actual or a potential tenant or
customer thereof; and




4



--------------------------------------------------------------------------------




(g) When your employment relationship with Vornado ends, you will immediately
return to Vornado all materials containing and/or relating to Confidential
Company Information and, except as Vornado may, in its sole discretion,
expressly permit in writing, all equipment provided to you by Vornado during
your employment, including without limitation all computers, laptops, cellular
telephones, printers, facsimile machines and scanners. You shall not retain any
copies or reproductions of correspondence, memoranda, reports, notebooks,
photographs, databases, diskettes, or other documents or electronically stored
information of any kind relating in any way to the business, potential business
or affairs of Vornado, its Affiliates or their respective tenants or customers
or their respective affiliates.


(h)    The covenants and restrictions set forth in this paragraph 8 are in
addition to, rather than in substitution of, any other similar covenants or
restrictions you may be subject to under law or pursuant to any other agreement
between you and Vornado or any of its Affiliates, including without limitation
any plan, policy or arrangement of Vornado or any of its Affiliates.


9.    Section 409A.


(a)     This letter agreement is intended to comply with Section 409A of the
Code (“Section 409A”) or an exemption thereunder and shall be construed and
interpreted in a manner that is consistent with the requirements for avoiding
additional taxes or penalties under Section 409A. A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
letter agreement providing for the payment of any amounts or benefits considered
“deferred compensation” (as defined under Treasury Regulation Section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
Sections 1.409A-1(b)(3) through (b)(12)) upon or following a termination of
employment unless such termination is also a “separation from service” (as
determined applying the default presumptions under Treasury Regulation Section
1.409A-1(h)(1)) and, for purposes of any such provision of this letter
agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” In no event whatsoever shall Vornado
be liable for any additional tax, interest or penalty that may be imposed on you
under Section 409A.


(b)     Notwithstanding anything in this letter agreement to the contrary, if a
payment obligation arises on account of your separation from service while you
are a “specified employee” as described in Section 409A, any payment of
“deferred compensation” (as defined under Treasury Regulation Section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
Sections 1.409A-1(b)(3) through (b)(12)) shall be made on the first (1st)
business day of the seventh (7th) month following the date of your separation
from service, or, if earlier, within fifteen (15) days after the appointment of
a personal representative or executor of your estate following your death.


10.    Tax Withholding. All payments to you hereunder shall be subject to such
tax withholding obligations as may be required by law.


11.    Code Section 280G. If any amounts or benefits provided for in this letter
agreement, when aggregated with any other payments or benefits payable or
provided to you (the “Total Payments”) would (i) constitute “parachute payments”
within the meaning of Section 280G of the Code (which will not include any
portion of payments allocated to the restrictive covenant


5



--------------------------------------------------------------------------------




provisions of paragraph 7 that are classified as payments of reasonable
compensation for purposes of Section 280G of the Code), and (ii) but for this
paragraph 11, would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Total Payments will be either: (a) provided in
full, or (b) provided as to such lesser extent as would result in no portion of
such Total Payments being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in your receipt on an after-tax basis of the
greatest amount of the Total Payments, notwithstanding that all or some portion
of the Total Payments may be subject to the Excise Tax. To the extent any
reduction in Total Payments is required by this paragraph, such reduction shall
occur to the payments and benefits in the order that results in the greatest
economic present value of all payments and benefits actually made to you.


12.    Governing Law. This letter agreement is governed by, and is to be
construed and enforced in accordance with, the laws of the State of New York,
without regard to principles of conflicts of laws.


13.    Survival. The respective obligations of, and benefits afforded to, you
and Vornado as provided in this letter agreement shall survive the termination
of your employment with Vornado.


14.    Successors: Binding Agreement. This letter agreement shall be binding
upon and shall inure to the benefit of you, your heirs, executors,
administrators, beneficiaries and assigns and shall be binding upon and shall
inure to the benefit of Vornado and its successors and assigns.


15.    Entire Agreement. This letter represents the entire agreement between you
and Vornado with respect to the subject matter hereof and, except as provided by
paragraphs 7(g) or 8(h) hereof, supersedes all prior written or oral
understandings relating to these matters.






[Signature Page Follows]


6



--------------------------------------------------------------------------------








To accept these terms, please countersign this letter below and return to me by
June 22, 2018. This letter will be deemed withdrawn if you do not return it to
me by that date.


Regards,




.    /s/ Joseph Macnow    
Joseph Macnow,
Executive Vice President
Chief Financial Officer
Chief Administrative Officer






AGREED AND ACCEPTED:




.    /s/ Glen J. Weiss        
Name: Glen J. Weiss
Date: June 13, 2018


7



--------------------------------------------------------------------------------








SCHEDULE A


DEFINITIONS


The following terms shall have the assigned meanings:


“Affiliate” means, with respect to a person, a person that directly or
indirectly Controls, or is Controlled by, or is under common Control with, such
person.


“Cause” means your (i) willful and continued failure to substantially perform
your duties with Vornado (other than any such failure resulting from your
incapacity due to physical or mental illness) which has not been cured within
thirty (30) days after delivery to you of a written notice that identifies the
manner in which Vornado believes that you have willfully failed to substantially
perform your duties, (ii) willful misconduct which is economically injurious to
Vornado or to any of its Affiliates, including, but not limited to, any breach
of paragraphs 7 or 8 of this letter agreement, which has not been cured within
thirty (30) days after delivery to you of a written notice that identifies the
manner in which Vornado believes that you have willfully engaged in misconduct
that has economically injured Vornado or an Affiliate, or (iii) the conviction
of, or plea of guilty or nolo contendere to, a felony, (iv) habitual drug or
alcohol abuse which materially impairs your ability to perform your duties, or
(v) material breach of any Vornado policy.


“Change in Control of Vornado” means the occurrence of one of the following
events:


(i)     individuals who, on the Effective Date constitute the Board of Trustees
of Vornado (the “Incumbent Trustees”) cease for any reason to constitute at
least a majority of the Board of Trustees (the “Board”), provided that any
person becoming a trustee subsequent to the Effective Date whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Trustees then on the Board (either by a specific vote or by approval
of the proxy statement of Vornado in which such person is named as a nominee for
trustee, without objection to such nomination) shall be an Incumbent Trustee;
provided, however, that no individual initially elected or nominated as a
trustee of Vornado as a result of an actual or threatened election contest with
respect to trustees or as a result of any other actual or threatened
solicitation of proxies by or on behalf of any person other than the Board shall
be an Incumbent Trustee;


(ii)     any Person is or becomes, after the Effective Date, a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Vornado representing 30% or more of the combined
voting power of Vornado’s then outstanding securities eligible to vote for the
election of the Board (“Vornado Voting Securities”); provided, however, that an
event described in this paragraph (ii) shall not be deemed to be a Change in
Control if any of following becomes such a beneficial owner: (A) Vornado or any
majority-owned subsidiary of Vornado (provided that this exclusion applies
solely to the ownership levels of Vornado or the majority-owned subsidiary), (B)
any tax-qualified, broad-based employee benefit plan sponsored or maintained by
Vornado or any such majority-owned subsidiary, (C) any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) any


8



--------------------------------------------------------------------------------




person pursuant to a Non-Qualifying Transaction (as defined in paragraph (iii)),
(E) (a) any of the partners (as of the Effective Date) in Interstate Properties
(“Interstate”) including immediate family members and family trusts or
family-only partnerships and any charitable foundations of such partners (the
“Interstate Partners”), (b) any entities the majority of the voting interests of
which are beneficially owned by the Interstate Partners, or (c) any “group” (as
described in Rule 13d-5(b)(i) under the Exchange Act) including the Interstate
Partners (the persons in (a), (b) and (c) shall be individually and collectively
referred to herein as, “Interstate Holders”);


(iii)     the consummation of a merger, consolidation, share exchange or similar
form of transaction involving Vornado or any of its subsidiaries, or the sale of
all or substantially all of Vornado’s assets (a “Business Transaction”), unless
immediately following such Business Transaction (a) more than 50% of the total
voting power of the entity resulting from such Business Transaction or the
entity acquiring Vornado’s assets in such Business Transaction (the “Surviving
Corporation”) is beneficially owned, directly or indirectly, by the Interstate
Holders or Vornado’s shareholders immediately prior to any such Business
Transaction, and (b) no person (other than the persons set forth in clauses (A),
(B), (C), or (F) of paragraph (ii) above or any tax-qualified, broad-based
employee benefit plan of the Surviving Corporation or its affiliates)
beneficially owns, directly or indirectly, 30% or more of the total voting power
of the Surviving Corporation (a “Non-Qualifying Transaction”); or


(iv)     Board approval of a liquidation or dissolution of Vornado, unless the
voting common equity interests of an ongoing entity (other than a liquidating
trust) are beneficially owned, directly or indirectly, by Vornado’s shareholders
in substantially the same proportions as such shareholders owned Vornado Voting
Securities immediately prior to such liquidation and such ongoing entity assumes
all existing obligations of Vornado to you under this letter agreement.


“Code” means the Internal Revenue Code of 1986, as amended.


“Confidential Company Information” means all information, whether or not in
writing, concerning business, business relationships or financial affairs of
Vornado or its Affiliates which has not entered the public domain (other than by
your failure to fully perform your obligations under this letter agreement), and
includes (i) corporate information, including trade secrets, know-how, plans,
strategies, methods, contracts, policies, resolutions, negotiations or
litigation; (ii) marketing information, including development plans and
opportunities, strategies, methods, tenant and customer identities or other
information about customers or tenants, prospect identities or other information
about prospects, or pricing policies, market analyses or projections; (iii)
financial information, including cost and performance data, debt arrangements,
equity structure, investors and holdings, purchasing and sales data and price
lists; (iv) operational and technological information, including plans,
specifications, manuals, forms, templates, software, designs, methods,
procedures, diagrams, schematics, notes, data, inventions, improvements,
concepts and ideas; and (v) personnel information, including personnel lists,
reporting or organizational structure, resumes, personnel data, compensation
structure, performance evaluations and termination arrangements or documents.


“Control” means, as to any person, the power to direct or cause the direction of
the management and policies of such person, or the power to appoint directors of
such person, whether through


9



--------------------------------------------------------------------------------




the ownership of voting securities, by contract or otherwise (the terms
“Controlled by” and “under common Control with” shall have correlative
meanings).


“Disability” shall have the meaning given such term or such similar term as may
be defined in Vornado’s long term disability plan; provided, that, if no such
plan exists, such term shall have the meaning provided in Section 22(e)(3) of
the Code.


“Exchange Act” means the Securities Exchange Act of 1934.


“Good Reason” means, without your consent, (a) the assignment to you of duties
materially and adversely inconsistent with your position or a material and
adverse diminution in the nature of your duties, responsibilities or authority;
(b) a reduction in your base salary and/or your minimum annual cash bonus and/or
minimum annual Restricted LTIP/Appreciation Only LTIP Units award, as set forth
in Paragraph 3 (excluding a reduction in base salary and/or minimum annual cash
bonus of not more than ten percent (10%) in connection with an across-the-board
reduction similarly affecting senior executives of Vornado); or (c) a relocation
of your primary office location to a location that is more than 30 miles from
its prior location.


“Involuntary Termination” means the termination of your employment by Vornado
without Cause or your resignation of employment with Vornado for Good Reason. An
Involuntary Termination shall include a termination of your employment with
Vornado occurring upon expiration of the Term due to Vornado’s notice of
non-renewal of the Term as set forth in paragraph 2 of the letter agreement.


“person” means a “person” as defined in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.






10

